                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-00643-FDW-DCK
    DENISE KINSINGER                                      )
    ERIC KINSINGER,                                       )
                                                          )
                     Plaintiffs,                          )
                                                          )
        v.                                                )           ORDER
                                                          )
    STEVEN MATTHEW GOOD                                   )
    WILLIAM H WINN JR                                     )
    SMARTCORE, LLC GROUP HEALTH                           )
    BENEFIT PLAN                                          )
    SMARTCORE ELECTRICAL                                  )
    SERVICES, LLC                                         )
    SMARTCORE ELECTRIC, LLC                               )
    SMARTCORE, LLC                                        )
    JARED CRAFTON CROOK,                                  )
                                                          )
                     Defendants.                          )
                                                          )

             This written order is intended to memorialize the Court’s oral rulings stated in court on

February 4, 2019. For the reasons stated in open court, Plaintiffs’ “Motion for Summary Judgment

Against Defendants Smartcore, Winn and Good”, (Doc. No. 70), is GRANTED IN PART and

DENIED IN PART. Defendants’ Motion for Summary Judgment is DENIED. Plaintiffs’ Motion

is granted with regards to liability for Plaintiff’s Breach of Contract and NC Wage and Hour Act

Claims. The Court finds that there is no genuine dispute that Defendant violated the North Carolina

Wage and Hour Act, and that Plaintiff is owed wages in the amount of $6,250 plus additional

statutory interest. In addition, the Court finds that double damages are appropriate under North

Carolina law.1 See N.C. Gen. Stat. § 95-25.22. The Court will order briefing at a later date to

determine the exact amount of the judgment on this claim.


1
    Defendants conceded at oral arguments that the doubling of damages was warranted.
        For Plaintiffs’ wrongful denial of benefits and breach of ERISA fiduciary duty claims, the

Court finds that there are genuine disputes of material fact. Since there is no right to a jury trial for

ERISA claims, this case will proceed to a bench trial, scheduled for April 3, 2019 at 9:00 a.m.

in Courtroom 1-1 of the Charles R. Jonas Federal Building, 401 W. Trade Street, Charlotte,

NC 28202. See Phelps v. C.T. Enters., Inc., 394 F.3d 213, 222 (4th Cir. 2005) (“[P]roceedings to

determine rights under employee benefit plans are equitable in character and thus a matter for a

judge, not a jury.”) (citation and internal quotations omitted). As stated in court, the Court will

hear testimony from all individuals who have submitted an affidavit in this case. Parties may

present additional witnesses for their respective cases.

        The remainder of this Order is intended to revise and supplement this Court’s earlier

pretrial order. (Doc. No. 35). Except as stated in this Order, the Court’s original pretrial order

remains in effect.

PRETRIAL AND TRIAL PROCEDURES

        a.      Trial. This case shall be tried without a jury. Counsel should be prepared to

                proceed to trial on April 3, 2019 at 9:00 a.m. The Court anticipates trial to last

                for one (1) day.

        b.      Final Pretrial Conference. The Court will not hold a final pretrial conference.

        c.      Pretrial Submissions. The Court requires the following pretrial submissions to be

                jointly drafted and submitted to Chambers by March 20, 2019:

                i.      Proposed Pretrial Order. This document shall contain:

                        (1)     A joint statement of the case.

                        (2)     Stipulations as to all issues of law or fact to which the parties can

                                agree for purposes of streamlining trial. If a party fails to stipulate
                             to a fact (e.g., the authenticity of a document) without articulating

                             a good faith basis for disputing it, the Court shall assess against that

                             party the opposing party’s costs (including the cost of subpoena

                             service, witness travel costs and fees, and reasonable attorney’s

                             fees) incurred in proving the fact at trial. See Fed. R. Civ. P.

                             37(c)(2).

                       (3)   A brief synopsis (no argument) of the legal or factual contentions

                             about which the parties have been unable to stipulate. Any advocacy

                             should be reserved for a trial brief which may be submitted as

                             provided in Paragraph 4(d) below.

                       (4)   A list of exhibits that each party may offer at trial (except those

                             offered solely for impeachment or cross-examination), numbered

                             sequentially; a brief description of the exhibit; any stipulations as to

                             authenticity or admissibility; and the basis for any objections. This

                             information shall be entered into a table in substantially the

                             following format (the last two columns should be left blank to be

                             completed by the courtroom clerk at trial):

Exh.   Description           Stipulation –   Stipulation –   Objections        Identified   Admitted
No.                          Authenticity    Admissibility                     By


1      Police Report         Yes             No              Hearsay


2      Draft of Contract     No              No              Foundation,
                                                             Relevance,

                                                             Parol Evidence
                            (5)      Designations by volume, page and line of all portions of pleadings

                                     and discovery materials, including depositions, interrogatories, and

                                     requests for admission, that each party may offer at trial (except

                                     those offered solely for impeachment or cross-examination); cross-

                                     designations; a brief description of the substance of the

                                     designation; and the basis for any objections. This information

                                     should be entered into a similar table format as the exhibit list.

                            (6)      A list of the names and addresses of all witnesses each party may

                                     offer at trial, together with a brief statement of what counsel

                                     proposes to establish by their testimony.

                            (7)      A statement of the qualifications of any expert witness a party may

                                     offer at trial, unless the parties have stipulated to the qualifications

                                     of the expert witness as provided above.

                   ii.      Exhibit Notebooks. Copies of all proffered documentary exhibits

                            (including designated portions of discovery materials), properly bound,

                            indexed, and tabbed.2 In addition, in order to facilitate publishing exhibits

                            electronically through the multimedia technology available in the

                            courtroom, counsel shall submit to Chambers a CD-ROM containing the

                            pertinent files (in JPEG or PDF format for documents and images and

                            MPEG format for audio/video), named according to the corresponding

                            exhibit number assigned to the exhibit in the proposed pretrial order.

                            These exhibit notebooks and CD-ROMs are to be courtesy copies for the



2
    The Court requests only one complete exhibit notebook.
                           Court’s personal use at trial. Counsel should be aware that each party will

                           bear sole responsibility for maintaining the actual exhibits offered by that

                           party and admitted at trial. All working drafts of documents (e.g., the

                           proposed pretrial order) shall be submitted to Chambers electronically, in

                           either WordPerfect (WPD) or Rich Text (RTF) format, utilizing the

                           CyberClerk feature of CM/ECF. Submissions required to be made in a

                           tangible medium (e.g., hard copies of papers and exhibits) must be sent so

                           as ensure their receipt in Chambers by the deadlines set forth herein.

         d.       Trial Briefs and Motions in limine. To the extent that contested issues of law

                  can be anticipated in advance of trial, trial briefs and/or motions in limine,3 if

                  appropriate, shall be filed by March 25, 2019. Written responses shall be due

                  on March 28, 2019. Word limits for motions in limine shall be governed by

                  Paragraph 3(c)(i) and word limits for trial briefs shall be governed by Paragraph

                  3(c)(ii) of the original case management order.

         e.       Proposed Findings of Fact and Conclusions of Law. Proposed findings of fact

                  and conclusions of law shall be due on March 20, 2019.

         f.       De Bene Esse Depositions. De bene esse trial depositions may not be taken

                  outside of the discovery period without consent of all parties or leave of court

                  upon a showing: (i) that the deponent will be unavailable at trial for one of the

                  reasons set forth in Rule 32(a)(3) and, if the reason for unavailability is that the

                  witness resides outside of the Court’s subpoena power, that the party desiring the

                  testimony has first made a good faith effort to obtain the voluntary attendance of


3
 Due to the more informal nature of a bench trial, a motion in limine should not be filed if the objection is
susceptible to resolution in the course of trial.
                            the witness at trial; (ii) that the witness had not previously been deposed in a

                            discovery deposition, or that exigent facts exist which would justify reopening the

                            deposition; (iii) that the deposition can be scheduled at least fourteen (14)

                            calendar days before the first day of the trial term during which the case has been

                            calendared; and (iv) that no substantial and irremediable prejudice will result to an

                            adverse party on account of the taking of the deposition.

                       g.   Trial Subpoenas. Counsel must subpoena all witnesses by March 20, 2019.

                            The Court may elect not to enforce subpoenas that have not been issued in

                            compliance with this deadline or, if requested, may quash subpoenas that have not

                            been issued in compliance with this deadline.

                       IT IS SO ORDERED.


Signed: February 11, 2019
